9 N.Y.2d 803 (1961)
In the Matter of Police Benevolent Association of the New York State Police, Inc., et al., Appellants,
v.
Joseph F. Gagliardi, as District Attorney of Westchester County, et al., Respondents.
Court of Appeals of the State of New York.
Argued February 23, 1961.
Decided March 30, 1961.
Arthur L. Reuter for appellants.
Leonard Rubenfeld, Acting District Attorney (Warren J. Schneider and Kenneth H. Lange of counsel), for respondents.
John W. Condon, Jr., and Grace Marie Ange for Police Conference of New York, Inc., amicus curiæ.
Concur: Chief Judge DESMOND and Judges DYE, FULD, FROESSEL, VAN VOORHIS, BURKE and FOSTER.
Order affirmed. The Appellate Division was correct in holding that no appeal lies from the order denying appellants' application to vacate a search warrant and for the return of the *804 property seized thereunder, as this is an order in a criminal cause, an appeal from which is not provided for under the Code of Criminal Procedure. No opinion.